Citation Nr: 0636501	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  04-40 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for PTSD, 
and assigned a 30 percent disabling rating, effective from 
November 2003, the date of the original claim.  

In November 2006, the Board granted the veteran's motion to 
advance his case on the docket, based on good cause.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).

The claim for a disability rating in excess of 30 percent for 
PTSD is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran has filed a claim for a disability rating in 
excess of 30 percent for PTSD.  He maintains that this 
condition is more severe than currently evaluated.  VA's 
General Counsel has indicated that when a claimant asserts 
that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994). 

Reason for Remand: VA Examination.  Additional evidence has 
been submitted for the record, subsequent to the December 
2003 VA examination and the Statement of the Case issued in 
October 2004, which raises the question as to whether the 
veteran's PTSD has chronically increased in severity.  
Private medical records reflect that in July 2006, the 
veteran took an overdose of Ativan and Advil, used to treat 
his depression, in a suicide attempt.  Diagnoses of: major 
depressive disorder, recurrent and severe; and chronic PTSD 
were made in August 2006 following the veteran's 
hospitalization for the suicide attempt in July 2006.  

Initially, the Board notes that the private medical records 
of July and August 2006 did not provide a complete assessment 
and discussion of many of the factors used for the evaluation 
of PTSD for VA rating purposes under the currently assigned 
diagnostic code, 9411.  As such it is difficult to determine, 
upon review of this evidence, whether the veteran's PTSD has 
chronically increased in severity warranting an increased 
evaluation.  Moreover, the most recent comprehensive VA PTSD 
examination was conducted in December 2003 and in light of 
this new evidence, the Board believes that an updated VA 
examination is warranted.

Furthermore, at this point, service-connection is not in 
effect for depression.  Significantly, there is no discussion 
by either the VA examiner in December 2003 or in any of the 
medical reports of 2006 recently submitted for the record, as 
to which psychiatric symptoms are the result of the service-
connected PTSD and which are the result of other non-service-
connected psychiatric disorders, including depression.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (remanding 
Board's decision where medical evidence did not differentiate 
between symptomatology attributed to a non service-connected 
disability and a service-connected disability); see also 61 
Fed. Reg. 52695 (Oct. 8, 1996) (VA responding to commenters 
by noting that, when it is not possible to separate the 
effects of conditions, VA regulations at 38 C.F.R. § 3.102, 
which require that reasonable doubt on any issue be resolved 
in the claimant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition).  
The Board believes that an examination would prove helpful in 
determining whether depression is part and parcel of the 
veteran's PTSD, and assessing the current level of impairment 
attributable to the service-connected PTSD.

Reason for Remand: Outstanding treatment records.  The July 
2006 private medical records reference the veteran's reports 
of on-going treatment for PTSD.  However, the record contains 
no VA or private outpatient report showing treatment for 
PTSD.  The veteran provided no details pertaining to where or 
how often he receives PTSD treatment.  Accordingly, this 
matter will be clarified pursuant to this remand and any 
identified treatment sources will be contacted in order to 
obtain all available evidence pertinent to this claim.  

Thus, given these evidentiary inadequacies as well as the 
need to remand the claim to give the veteran appropriate 
notice of the information and evidence needed to substantiate 
his claim, the Board concludes that another examination 
should be afforded to the veteran on remand. 

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The RO is requested to issue a letter 
to the veteran informing him of the 
information and evidence needed to 
substantiate his appeal for an increased 
rating for service-connected PTSD, 
currently rated as 30 percent disabling.  
Please tell him what information or 
evidence he is expected to provide and 
what information or evidence VA will 
obtain for him in this regard.

2.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish an effective 
date for the claim on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for PTSD since November 2003.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any private medical 
records.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports pertaining to PTSD 
treatment dated from November 2003, 
forward.  

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

5.  Only after the development requested 
in paragraphs 1 through 4 is completed, 
VBA AMC should schedule the veteran for a 
VA Mental Disorders/PTSD examination in 
order to evaluate the level of impairment 
resulting from PTSD.  The examiner should 
review all pertinent medical records in 
the claims file and a copy of this 
REMAND, and should state in the 
examination report that such review was 
performed. 

All necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should provide a multiaxial 
diagnosis identifying all current mental 
disorders, and assign a numerical score 
from the GAF scale both currently and for 
the past year.  Upon examination of the 
veteran, the examiner should make a 
finding as to the extent, if any, of 
social and industrial impairment 
currently attributable to the veteran's 
PTSD.  All pertinent clinical findings 
and the complete rationale for all 
opinions expressed should be set forth in 
a written report.

In particular, if the examiner determines 
other psychiatric disorders are present 
accounting for some of the veteran's 
psychiatric impairment (particularly the 
previously diagnosed depression), then 
the examiner must state: (a) whether this 
condition is likely part and parcel of 
the service-connected PTSD or is a 
separate condition not related to 
military service, and (b) if it is a 
separate condition, which portion of the 
veteran's symptoms/impairment are 
attributable to the non service-connected 
condition versus the PTSD.  If the 
symptoms cannot be differentiated, the 
examiner should so state in the report.

6.  The veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim for a rating in 
excess of 30 percent disabling for PTSD, 
to include consideration of the private 
medical reports of July and August 2006 
and a VA examination report (pursuant to 
the VA examination requested herein).  If 
the benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the VBA AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the claim currently on appeal.

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until the VBA AMC notifies him.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



